Citation Nr: 0106057	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-24 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky
 

THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability, to include post-traumatic 
stress disorder (PTSD).

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder of the feet, to include jungle rash.

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury, to include migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran (also referred to as the "appellant" and 
"claimant") served on active duty from July 1965 to May 
1968, including service in the Republic of Vietnam from 
January 1967 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1999 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.


REMAND

On November 9, 2000, the President signed into law The 
Veterans' Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Veterans' Claims Assistance Act 
of 2000 rewrites  38 U.S.C. § 5107 to eliminate the concept 
of a well-grounded claim. Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107(a)).  
In addition, Public Law No. 106-475 redefines VA's duty to 
assist under the new  38 U.S.C.A. § 5103A(a) through (d), 
including the provision of a medical examination, unless "no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement."  This law must be 
applied to all pending appeals.  

The record shows that a Board decision of October 1989 
addressed on a de novo basis the issues of entitlement to 
service connection for residuals of a head injury, including 
post-traumatic headaches, a skin disorder, and a psychiatric 
disability, and upheld the RO denials of those claims.  The 
appellant was notified of those adverse determinations, but 
failed to initiate an appeal.  

Thereafter, the appellant claimed service connection for 
conditions which included an acquired psychiatric disability, 
claimed as PTSD and an adjustment disorder, and undertook to 
reopen his claims for service connection for residuals of a 
head injury, including headaches, and for a skin disorder of 
the feet, claimed as athlete's foot.  Those claims were 
denied by rating decision of April 1995, which addressed the 
claim for service connection for PTSD as an original claim, 
and determined that new and material evidence had not been 
submitted to reopen claims for residuals of a head injury, 
including headaches, and for a skin disorder of the feet, 
claimed as athlete's foot.  A Board decision of May 7, 1998, 
denied the veteran's claims for service connection for a 
psychiatric disorder, to include PTSD or an adjustment 
disorder, and to reopen claims for service connection for 
residuals of a head injury, and a skin disorder of the feet, 
to include athlete's foot, on the basis of submission of new 
and material evidence.  

In June 1998, the veteran requested reconsideration of the 
Board's May 7, 1998 decision, and a Board letter of January 
11, 1999, notified the veteran and his representative that 
his motion for reconsideration was denied.  The veteran 
subsequently failed to respond to a Board letter asking him 
to notify the Board if he wished to proceed with a claim of 
clear and unmistakable error in the May 7, 1998 Board 
decision, under the provisions of Public Law No. 105-111,  38 
U.S.C.A. § 7111, enacted on November 21, 1997.  Therefore, 
the May 1998 Board decision remains a final decision.  

As noted, the current appeal arises from a rating decision of 
September 1999 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  The record 
shows that the claimant's claims folders were transferred to 
the Board on March 25, 2000, and he was informed of that 
action by RO letter of March 24, 2000.  Thereafter, the 
veteran submitted additional evidence and argument directly 
to the Board, received on April 7, 2000, on April 11, 2000, 
and on December 5, 2000, without a waiver of initial 
consideration of that evidence by the RO.  Title 38 C.F.R. 
§ 20.1304(a) (2000) Rule 1304, addresses a request for a 
change in representation, a request for a personal hearing, 
or the submission of additional evidence within 90 days 
following notification of certification and transfer of 
records to the Board.  That section provides that an 
appellant and his or her representative, if any, will be 
granted a period of 90 days following the mailing of notice 
to them that an appeal has been certified to the Board for 
appellate review and that the appellate record has been 
transferred to the Board, or until the date the appellate 
decision is promulgated by the Board of Veterans' Appeals, 
whichever comes first, during which they may submit a request 
for a personal hearing, additional evidence, or a request for 
a change in representation.  Any such request or additional 
evidence must be submitted directly to the Board and not to 
the agency of original  jurisdiction.  The date of mailing of 
the letter of notification will be presumed to be the same as 
the date of that letter for purposes of  determining whether 
the request was timely made or the evidence was timely 
submitted.  Any evidence which is submitted at a hearing on 
appeal which was requested during such period will be 
considered to have been received during such period, even 
though the hearing may be held following the expiration of 
the period. Any pertinent evidence submitted by the appellant 
or representative is subject to the requirements of 38 C.F.R. 
§ 20.1304(c) and, if a simultaneously contested claim is 
involved, the requirements of 38 C.F.R. § 20.1304(d).  

Title 38 C.F.R. § 20.1304(c) (2000) Rule 1304, provides that 
any pertinent evidence submitted by the appellant or 
representative which is accepted by the Board under the 
provisions of this section, as well as any such evidence 
referred to the Board by the originating agency under 
§ 19.37(b) (2000), must be referred to the agency of original 
jurisdiction for review and preparation of a Supplemental 
Statement of the Case, unless this procedural right is waived 
by the appellant or representative, or unless the Board 
determines that the benefit, or benefits, to which the 
evidence relates may be allowed on appeal without such 
referral.  Such waiver must be in writing or, if a hearing on 
appeal is conducted, formally entered on the record orally at 
the time of the hearing.  

In this case, in the absence of such waiver of initial RO 
consideration of evidence submitted to the Board within 90 
days of notice of certification of the claims to the Board, 
the Board finds that the claims must be Remanded to the RO 
for initial consideration of the additional evidence 
submitted by the veteran.  

The record shows the following: that the RO has obtained the 
veteran's complete service medical records; that the RO has 
obtained all available medical and other evidence identified 
by the veteran; that he has been afforded at least three 
hearings in connection with the issues on appeal; and that he 
was afforded VA specialty examinations for each of his 
claimed disabilities, all prior to the May 1998 final Board 
decision.  

The appellant is hereby informed that he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999);  Quarles v. Derwinski,  3 Vet. App. 129 
(1992).  In addition, the RO should again notify the veteran 
by letter of the evidentiary requirements for reopening a 
claim finally denied by a prior Board decision, as well as 
the definition of new and material evidence, under the 
provisions of  38 U.S.C.A.§§ 511(a), 7103, 7104(a) (West 
1991);  38 C.F.R. §§ 3.156, 20.1100 (2000);  Hodge v. West,  
155 F.3d 1356 (Fed. Cir. 1998).  He should further be 
informed of the type of evidence which would be most 
beneficial in reopening his claims.  

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of VA a concomitant duty to ensure 
compliance with the terms of the remand.  38 U.S.C.A. § 303 
(West 1991).  Further, the Court stated that where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  Stegall v. West,  11 
Vet. App. 268 (1998).  Accordingly, the RO must review all 
examination reports prior to returning the case to the Board 
in order to ensure full and specific compliance with all 
instructions contained in remands by this Board.  


The case is Remanded to the RO for the following actions:

1.  The RO should inform the appellant by 
letter that he has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Such evidence should include medical 
evidence which links or relates his 
claimed disabilities to his period of 
active service.  In addition, the 
appellant should be informed that all 
such additional evidence should be 
submitted prior to his case being 
returned to the Board, and that any 
evidence subsequently submitted to the 
Board without a waiver of initial RO 
review may require another Remand prior 
to appellate consideration of his claims.  
The appellant should also be informed 
that the further submission of duplicate 
evidence and contentions will delay 
appellate review of his claims.  

2.  The RO should consider the additional 
evidence which has been submitted to the 
Board without a waiver of RO review, and 
review any other evidence or argument 
submitted by the veteran or his 
representative, and determine whether 
such evidence is new and material to the 
issues on appeal under the provisions of  
38 U.S.C.A.§§ 511(a), 7103, 7104(a) (West 
1991);  38 C.F.R. §§ 3.156, 20.1100 
(2000);  Hodge v. West,  155 F.3d 1356 
(Fed. Cir. 1998).  

3.  The RO should review the claims file 
and take any additional appropriate action 
to ensure compliance with the assistance 
to the claimant provisions of the recently 
enacted Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

4.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The SSOC 
should further notify the veteran of the 
evidentiary requirements for reopening a 
claim finally denied by a prior Board 
decision, as well as the definition of new 
and material evidence, under the 
provisions of  38 U.S.C.A.§§ 511(a), 7103, 
7104(a);  38 C.F.R. §§ 3.156, 20.1100;  
Hodge v. West,  155 F.3d 1356 (Fed. Cir. 
1998).  An appropriate period of time 
should be allowed for response.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



 



